EXHIBIT 10.6

 

EMPLOYEE

 

 

STOCK OPTION

 

granted by

 

EQUITABLE FINANCIAL CORP.

 

under the

 

EQUITABLE FINANCIAL CORP.

2016 EQUITY INCENTIVE PLAN

 

This stock option agreement (“Option” or “Agreement”) is and will be subject in
every respect to the provisions of the 2016 Equity Incentive Plan (the “Plan”)
of Equitable Financial Corp. (the “Company”) which are incorporated herein by
reference and made a part hereof, subject to the provisions of this Agreement. 
A copy of the Plan has been provided to each person granted a stock option
pursuant to the Plan.  The holder of this Option (the “Participant”) hereby
accepts this Option, subject to all the terms and provisions of the Plan and
this Agreement, and agrees that all decisions under and interpretations of the
Plan and this Agreement by the Committee appointed to administer the Plan
(“Committee”) or the Board will be final, binding and conclusive upon the
Participant and the Participant’s heirs, legal representatives, successors and
permitted assigns.  Capitalized terms used herein but not defined will have the
same meaning as in the Plan.

 

1.          Name of
Participant: ___________________________________________________________

 

2.          Date of
Grant: _________________________________________________________________

 

3.          Total number of shares of Company common stock, $0.01 par value per
share, that may be acquired pursuant to this
Option: ________________________________________________

 

(subject to adjustment pursuant to Section 10 hereof).    The Option will be an
Incentive Stock Option to the maximum extent permitted under the tax laws, which
means that up to $100,000 of Options that vest in any one calendar year will be
Incentive Stock Options (based on the exercise price of the Option). 
Notwithstanding the foregoing, the number Option awards granted to the
Participant under the Plan is subject to the limitation set forth in
Section 3.3(a) of the Plan.

 

Example:  A participant is granted 15,000 Options that vest in equal
installments of 3,000 Options per year over a 5 year period.  The exercise price
is $10.00, which is equal to the fair market value of the stock on the date of
grant.  Since $10.00 multiplied by 3,000 (the number of Options that vest each
year) is $30,000.00, all Options that vest each year will be Incentive Stock
Options.  Based on a $10.00 exercise price, the maximum number of Options that
can vest in any one year is 10,000 ($100,000 ÷ $10.00 = 10,000.00).

 

4.          Exercise price per
share: _______________________________________________________

 

(subject to adjustment pursuant to Section 10 below)

 





--------------------------------------------------------------------------------

 



5.          Expiration Date of
Option: _____________________________________________________

 

(subject to earlier expiration due to Termination of Service)

 

6.          Vesting Schedule.  Except as otherwise provided in this Agreement,
this Option first becomes exercisable, subject to the Option’s expiration date,
in accordance with the vesting schedule specified herein, provided, however that
that vesting rate shall not exceed 20% per year, with the first installment
vesting no earlier than one year after the date on which stockholders of the
Company approved the Plan (which occurred on November 15, 2016).

 

The Options granted under this Agreement shall vest in five (5) equal annual
installments, with the first installment becoming exercisable on the first
anniversary of the date of grant, or ________________, and succeeding
installments on each anniversary thereafter, through ________________.  To the
extent the Options awarded to me are not equally divisible by “5,” any excess
Options shall vest on ________________.

 

This Option may not be exercised at any time on or after the Option’s expiration
date. Vesting will automatically accelerate pursuant to Sections 2.9 and 4.1 of
the Plan (in the event of death or Disability or at the time of a Change in
Control).

 

7.         Exercise Procedure.  Delivery of Notice of Exercise of Option.  This
Option will be exercised in whole or in part by the Participant’s delivery to
the Company of written notice (the “Notice of Exercise of Option” attached
hereto as Exhibit A) setting forth the number of shares with respect to which
this Option is to be exercised, together with payment by cash or other means
acceptable to the Committee, including:

 

(i)          by tendering shares of Stock valued at Fair Market Value (as
defined in Section 8.1(s) of the Plan) as of the day of exercise;

 

(ii)         by irrevocably authorizing a third party, acceptable to the
Committee, to sell shares of Stock (or a sufficient portion of the shares)
acquired upon exercise of the Option and to remit to the Company a sufficient
portion of the sale proceeds to pay the entire exercise price and any tax
withholding resulting from such exercise;

 

(iii)       by a “net settlement” of the Option, using a portion of the shares
obtained on exercise in payment of the Exercise Price of the Option.

 

(iv)       by personal, certified or cashier’s check;

 

(v)        by other property deemed acceptable by the Committee; or

 

(vi)       by any combination thereof.

 

Such Notice of Exercise of Option shall be delivered to the Company at the
following address:

 

Equitable Financial Corp.

113 N. Locust St.

P.O. Box 160

Grand Island, Nebraska 68802

Attention: _________________

 





--------------------------------------------------------------------------------

 



8.          Delivery of Shares.

 

Delivery of shares of Stock upon the exercise of this Option will comply with
all applicable laws (including the requirements of the Securities Act) and the
applicable requirements of any securities exchange or similar entity.

 

9.          Change in Control.

 

9.1.        At the time of a Change in Control, all Options held by the
Participant, whether or not exercisable at such time, will become fully
exercisable, subject to the expiration provisions otherwise applicable to the
Option.

 

9.2.       A “Change in Control” will be deemed to have occurred as provided in
Section 4.2 of the Plan.

 

10.          Adjustment Provisions.

 

This Option, including the number of shares subject to the Option and the
exercise price, will be adjusted upon the occurrence of the events specified in,
and in accordance with the provisions of Section 3.4 of the Plan.

 

11.        Termination of Option and Accelerated Vesting.

 

This Option will terminate upon the expiration date, except as set forth in the
following provisions:

 

(i)          Death.  This Option will become exercisable as to all shares
subject to an outstanding Award, whether or not then vested, in the event of the
Participant’s Termination of Service by reason of the Participant’s death.  This
Option may thereafter be exercised by the Participant’s legal representative or
beneficiaries for a period of one year from the date of death, subject to
termination on the expiration date of this Option, if earlier.

 

(ii)         Disability.  This Option will become exercisable as to all shares
subject to an outstanding Award, whether or not then vested, in the event of the
Participant’s Termination of Service by reason of the Participant’s Disability.
This Option may thereafter be exercised for a period of one year from the date
of such Termination of Service by reason of Disability, subject to termination
on the Option’s expiration date, if earlier.

 

(iii)       Retirement.  If the Participant’s Service terminates due to
Retirement (as defined in Section 8.1(dd) of the Plan, this Option may
thereafter be exercised, to the extent it was vested at the time of such
termination, for the remaining term of the Option.  All unvested Options will be
forfeited.

 

(iv)       Termination for Cause.  If the Participant’s Service has been
terminated for Cause, all Options that have not been exercised will expire and
be forfeited.

 

(v)        Other Termination.  If the Participant’s Service terminates for any
reason other than due to death, Disability, or Cause, this Option may thereafter
be exercised, to the extent it was vested at the time of such termination, for a
period of three months



--------------------------------------------------------------------------------

 



following termination, subject to termination on the Option’s expiration date,
if earlier.  All unvested Options will be forfeited.

 

(vi)        Incentive Option Treatment.  The Incentive Stock Options granted
hereunder are subject to the requirements of Section 421 of the Internal Revenue
Code.  No Option will be eligible for treatment as an Incentive Stock Option in
the event such Option is exercised more than three months following Termination
of Service (except in the case of Termination of Service due to Disability).  In
order to obtain Incentive Stock Option treatment for Options exercised by heirs
or devisees of the Participant, the Participant’s death must have occurred while
the Participant was employed or within three months of Termination of Service.

 

12.        Miscellaneous.

 

12.1.     No Option will confer upon the Participant any rights as a stockholder
of the Company prior to the date on which the individual fulfills all conditions
for receipt of such rights.

 

12.2.     This Agreement may not be amended or otherwise modified unless
evidenced in writing and signed by the Company and the Participant.

 

12.3.     Except as otherwise provided by the Committee, Incentive Stock Options
under the Plan are not transferable except (1) as designated by the Participant
by will or by the laws of descent and distribution, (2) to a trust established
by the Participant, or (3) between spouses incident to a divorce or pursuant to
a domestic relations order, provided, however, that in the case of a transfer
described under (3), the Option will not qualify as an Incentive Stock Option as
of the day of such transfer.

 

12.4.     This Option will be governed by and construed in accordance with the
laws of the State of Nebraska.

 

12.5.     The granting of this Option does not confer upon the Participant any
right to be retained in the employ of the Company or any subsidiary.

 

12.6.     An Option that is exercised as an Incentive Stock Option is not
subject to ordinary income taxes so long as it is held for the requisite holding
period, e.g., two (2) years from the date of grant of the Option and one
(1) year from the date of exercise, whichever is later.  A Non-Qualified Stock
Option will be subject to income tax withholding at the time of exercise.  Upon
the exercise of a Non-Statutory Stock Option, the Participant shall have the
right to direct the Company to satisfy the minimum required federal, state and
local tax withholding by reducing the number of shares of Stock subject to the
Non-Qualified Stock Option (without issuance of such shares of Stock to the
Stock Option holder) by a number equal to the quotient of (a) the total minimum
amount of required tax withholding divided by (b) the excess of the Fair Market
Value of a share of Stock on the exercise date over the Exercise Price per share
of Stock.

 

12.7.    This Option is subject to the regulatory requirements set forth in
Section 7.19 of the Plan.

 







--------------------------------------------------------------------------------

 



IN WITNESS WHEREOF, the Company has caused this instrument to be executed in its
name and on its behalf as of the date of grant of this Option set forth above.

 

 

EQUITABLE FINANCIAL CORP.

 

 

 

 

 

 

 

By:

 

 

Its:

 

 

PARTICIPANT’S ACCEPTANCE

 

The undersigned hereby accepts the foregoing Option and agrees to the terms and
conditions hereof, including the terms and provisions of the 2016 Equity
Incentive Plan.  The undersigned hereby acknowledges receipt of a copy of the
Company’s 2016 Equity Incentive Plan.

 

 

PARTICIPANT

 

 

 

 

 

 

 

 

 





--------------------------------------------------------------------------------

 



EXHIBIT A

 

NOTICE OF EXERCISE OF OPTION
 

I hereby exercise the stock option (the “Option”) granted to me by Equitable
Financial Corp. (the “Company”) or its affiliate, subject to all the terms and
provisions set forth in the Stock Option Agreement (the “Agreement”) and the
Equitable Financial Corp. 2016 Equity Incentive Plan (the “Plan”) referred to
therein, and notify you of my desire to purchase _________________ shares of
common stock of the Company (“Common Stock”) for a purchase price of $_________
per share.

 

I wish to pay the purchase price by (check one or more):    [Any payment to be
delivered must accompany this Notice of Exercise of Option]

 

☐         Cash or personal, certified or cashier’s check in the sum of
$_________, in full/partial payment of the purchase price.

 

☐         Stock of the Company with a fair market value of $_________, in
full/partial payment of the purchase price.*

 

☐         A “net settlement” of the Option whereby I direct the Company to
withhold a sufficient number of shares to satisfy the purchase price.

 

☐         A check (personal, certified or cashier’s) in the sum of $_________
and stock of the Company with a fair market value of $_________, in full payment
of the purchase price.*

 

☐         Please sell _________________ shares from my Option shares through a
broker in full/partial payment of the purchase price.  If my broker requires
additional forms in order to consummate this “broker cashless exercise,” I have
included them with this election.

 

I understand that after this exercise, _________________ shares of Common Stock
remain subject to the Option, subject to all terms and provisions set forth in
the Agreement and the Plan.

 

I hereby represent that it is my intention to acquire these shares for the
following purpose:

 

 

 

 

☐investment

 

☐resale or distribution

 

Please note: if your intention is to resell (or distribute within the meaning of
Section 2(11) of the Securities Act of 1933) the shares you acquire through this
Option exercise, the Company or transfer agent may require an opinion of counsel
that such resale or distribution would not violate the Securities Act of 1933
prior to your exercise of such Option.

 

 

 

Date:                         ,           .

 

 

Participant’s signature

 

--------------------------------------------------------------------------------

*If I elect to exercise by exchanging shares I already own, I will
constructively return shares that I already own to purchase the new option
shares.  If my shares are in certificate form, I must attach a separate
statement indicating the certificate number of the shares I am treating as
having been exchanged.  If the shares are held in “street name” by a registered
broker, I must provide the Company with a notarized statement attesting to the
number of shares owned that will be treated as having been exchanged.  I will
keep the shares that I already own and treat them as if they are shares acquired
by the option exercise.  In addition, I will receive additional shares equal to
the difference between the shares I constructively exchange and the total new
option shares that I acquire. 





--------------------------------------------------------------------------------

 



EXHIBIT B

 

 ACKNOWLEDGMENT OF RECEIPT OF SHARES

 

I hereby acknowledge the delivery to me by Equitable Financial Corp. (the
“Company”) or its affiliate on _____________________________, of stock
certificates for __________________ shares of common stock of the Company
purchased by me pursuant to the terms and conditions of the Stock Option
Agreement and the Equitable Financial Corp. 2016 Equity Incentive Plan, as
applicable, which shares were transferred to me on the Company’s stock record
books on                                         .

 

 

Date:

 

 

 

 

Participant’s signature

 

 



--------------------------------------------------------------------------------